OPINION — AG — " PURSUANT TO HOUSE BILL NO. 677, THE PLANNING BOARD IS NOT PERMITTED TO ISSUE A BOAT OR MOTOR LICENSE IN THE ABSENCE OF A CERTIFICATE OF ASSESSMENT FOR AD VALOREM TAXES. SINCE THIS BILL MAKES NO EXCEPTIONS, WE NEED YOUR OPINION OF THE FOLLOWING QUESTIONS: (1) IS MILITARY PERSONNEL EXEMPT FROM THE PAYMENT OF AD VALOREM PERSONAL TAXES, AND IF SO CAN WE ISSUE A BOAT LICENSE IN THE ABSENCE OF A CERTIFICATE OF ASSESSMENT? (2) IN THE CASE OF A HOUSEBOAT WHICH IS MOUNTED ON A TRIALER AND THE OWNER HOLDS A TITLE TO IT AND HAS PURCHASED A TRAILER TAG FOR THE PURPOSE OF PULLING IT ON THE HIGHWAY, IS THIS VEHICLE SUBJECT TO PERSONAL PROPERTY TAX ASSESSMENT. IF NOT, CAN WE ISSUE A BOAT LICENSE FOR SAID HOUSEBOAT WHICH IS NOT ONLY PULLED ON THE HIGHWAY BUT IS ALSO USED ON THE WATER? — CHECK THE FULL TEXT OF THE OPINION. CITE: 63 O.S.H. 804, 63 O.S.H. 803, 63 O.S.H. 806 (SAM LATTIMORE)